

Exhibit 10


March 3, 2014
CITIBANK, N.A.
390 Greenwich Street
1st Floor
New York, NY 10013






To:
Corning Incorporated
   
One Riverfront Plaza
   
Corning, NY 14831
   
Attention:
Robert Vanni, Assistant Treasurer, Corporate Finance
   
Telephone No.:
(607) 974-8023
   
Facsimile No.:
(607) 974-4375
 





Re:           Master Confirmation—Uncollared Accelerated Share Repurchase


This master confirmation (this “Master Confirmation”), dated as of March 3,
2014, is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
Citibank N.A. (“Citi”), and Corning Incorporated, a New York corporation
(“Counterparty”).  This Master Confirmation, taken alone, is neither a
commitment by either party to enter into any Transaction nor evidence of a
Transaction.  The additional terms of any particular Transaction shall be set
forth in a Supplemental Confirmation in the form of Schedule A hereto (a
“Supplemental Confirmation”), which shall reference this Master Confirmation and
supplement, form a part of, and be subject to this Master Confirmation.  This
Master Confirmation and each Supplemental Confirmation together shall constitute
a “Confirmation” as referred to in the Agreement specified below.


The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation.  This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and Citibank N.A. as
to the subject matter and terms of each Transaction to which this Master
Confirmation and such Supplemental Confirmation relate and shall supersede all
prior or contemporaneous written or oral communications with respect thereto.


This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 2002 ISDA Master
Agreement (the “Agreement”) as if Citibank N.A. and Counterparty had executed
the Agreement on the date of this Master Confirmation (but without any Schedule
except for (i) the election of New York law as the governing law (without
reference to its choice of law provisions) and (ii) the election that
subparagraph (ii) of Section 2(c) will not apply to the Transactions.


The Transactions shall be the sole Transactions under the Agreement.  If there
exists any ISDA Master Agreement between Citibank N.A. and Counterparty or any
confirmation or other agreement between Citibank N.A. and Counterparty pursuant
to which an ISDA Master Agreement is deemed to exist between Citibank N.A. and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which
Citibank N.A. and Counterparty are parties, the Transactions shall not be
considered Transactions under, or otherwise governed by, such existing or deemed
ISDA Master Agreement, and the occurrence of any Event of Default or Termination
Event under the Agreement with respect to either party or any Transaction shall
not, by itself, give rise to any right or obligation under any such other
agreement or deemed agreement.  Notwithstanding anything to the contrary in any
other agreement between the parties or their Affiliates, the Transactions shall
not be “Specified Transactions” (or similarly treated) under any other agreement
between the parties or their Affiliates.


All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.


If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, such Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation; (ii)
this Master Confirmation; (iii) the Equity Definitions; and (iv) the Agreement.

 
 

--------------------------------------------------------------------------------

 



1. Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions.  Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.
 
     General Terms.


 
Trade Date:
For each Transaction, as set forth in the related Supplemental Confirmation.



 
Buyer:
Counterparty



 
Seller:
Citibank N.A.



 
Shares:
The common stock of Counterparty, par value USD 0.50 per share (Exchange symbol
“GLW”).



 
Exchange:
The New York Stock Exchange



 
Related Exchange(s):
All Exchanges.



 
Prepayment/Variable Obligation:
Applicable



 
Prepayment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.



 
Prepayment Date:
For each Transaction, as set forth in the related Supplemental Confirmation.



 
Contract Fee:
For each Transaction, as set forth in the related Supplemental Confirmation.  On
the Prepayment Date, Buyer shall pay Seller an amount in USD equal to the
Contract Fee in immediately available funds by wire transfer to an account
specified by Seller.

 
     Valuation.


 
VWAP Price:
For any Exchange Business Day, the volume-weighted average price at which the
Shares trade as reported in the composite transactions for United States
exchanges and quotation systems, during the regular trading session for the
Exchange on such Exchange Business Day, excluding (i) trades that do not settle
regular way, (ii) opening (regular way) reported trades in the consolidated
system on such Exchange Business Day, (iii) trades that occur in the last ten
minutes before the scheduled close of trading on the Exchange on such Exchange
Business Day and ten minutes before the scheduled close of the primary trading
in the market where the trade is effected, and (iv) trades on such Exchange
Business Day that do not satisfy the requirements of Rule 10b-18(b)(3) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), as determined
in good faith by the Calculation Agent (all such trades other than any trades
described in clauses (i) to (iv) above, “Rule 10b-18 Eligible
Transactions”).  Counterparty acknowledges that the Calculation Agent may refer
to the Bloomberg Page “GLW US <Equity> AQR SEC” (or any successor thereto), in
its judgment, for such Exchange Business Day to determine the VWAP Price.



 
Forward Price:
For each Transaction, the arithmetic average of the VWAP Prices for all of the
Exchange Business Days in the Calculation Period for such Transaction, subject
to “Valuation Disruption” below.



 
Exchange Business Day:
As set forth in the Equity Definitions; provided that any Excluded Days for a
Transaction shall not be Exchange Business Days for such Transaction.


 
2

--------------------------------------------------------------------------------

 



 
Excluded Days:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 
Forward Price Adjustment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 
Calculation Period:
For each Transaction, the period from, and including, the Calculation Period
Start Date for such Transaction to, and including, the Termination Date for such
Transaction.



 
Calculation Period Start Date:
For each Transaction, as set forth in the related Supplemental Confirmation.



 
Termination Date:
For each Transaction, the Scheduled Termination Date for such Transaction;
provided that Citibank N.A. shall have the right to designate any Exchange
Business Day on or after the First Acceleration Date to be the Termination Date
for all of such Transaction (an “Accelerated Termination Date”) by delivering
notice (an “Acceleration Notice”) to Counterparty of any such designation prior
to 5:00 p.m. (New York City time) on the Exchange Business Day immediately
following the designated Accelerated Termination Date.



 
Scheduled Termination Date:
For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.



 
First Acceleration Date:
For each Transaction, as set forth in the related Supplemental Confirmation.



 
Valuation Disruption:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.



 
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.


 
3

--------------------------------------------------------------------------------

 



 
Notwithstanding anything to the contrary in the Equity Definitions, if a
Disrupted Day occurs (i) in the Calculation Period, the Calculation Agent may,
in its good faith and commercially reasonable discretion, postpone the Scheduled
Termination Date, or (ii) in the Settlement Valuation Period, the Calculation
Agent may extend the Settlement Valuation Period.  The Calculation Agent may
also determine that (i) such Disrupted Day is a Disrupted Day in full, in which
case the VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Forward Price or the Settlement Price, as the case may be, or
(ii) such Disrupted Day is a Disrupted Day only in part, in which case the VWAP
Price for such Disrupted Day shall be determined by the Calculation Agent based
on Rule 10b-18 Eligible Transactions in the Shares on such Disrupted Day taking
into account the nature and duration of the relevant Market Disruption Event,
and the weighting of the VWAP Price for the relevant Exchange Business Days
during the Calculation Period or the Settlement Valuation Period, as the case
may be, shall be adjusted in a commercially reasonable manner by the Calculation
Agent for purposes of determining the Forward Price or the Settlement Price, as
the case may be, with such adjustments based on, among other factors, the
duration of any Market Disruption Event and the volume, historical trading
patterns and price of the Shares; provided, however, that any Market Disruption
Event due to a Regulatory Disruption shall be a Disrupted Day in full.  Any
Exchange Business Day on which, as of the date hereof, the Exchange is scheduled
to close prior to its normal close of trading shall be deemed not to be an
Exchange Business Day; if a closure of the Exchange prior to its normal close of
trading on any Exchange Business Day is scheduled following the date hereof,
then such Exchange Business Day shall be deemed to be a Disrupted Day in full.



 
If a Disrupted Day occurs during the Calculation Period for any Transaction or
the Settlement Valuation Period for any Transaction, as the case may be, and
each of the nine immediately following Scheduled Trading Days is a Disrupted Day
(a “Disruption Event”), then the Calculation Agent, in its good faith and
commercially reasonable discretion, may deem such Disruption Event (and each
consecutive Disrupted Day thereafter) to be either (x) a Potential Adjustment
Event in respect of such Transaction or (y) an Additional Termination Event in
respect of such Transaction, with Counterparty as the sole Affected Party and
such Transaction as the sole Affected Transaction.

 
     Settlement Terms.


 
Settlement Procedures:
For each Transaction:



 
(i)
if the Number of Shares to be Delivered for such Transaction is positive,
Physical Settlement shall be applicable to such Transaction; provided that
Citibank N.A. does not, and shall not, make the agreement or the representations
set forth in Section 9.11 of the Equity Definitions related to the restrictions
imposed by applicable securities laws with respect to any Shares delivered by
Citibank N.A. to Counterparty under any Transaction; or



 
(ii)
if the Number of Shares to be Delivered for such Transaction is negative, then
the Counterparty Settlement Provisions in Annex A hereto shall apply to such
Transaction.


 
4

--------------------------------------------------------------------------------

 

 
Number of Shares to be Delivered:
For each Transaction, a number of Shares (rounded down to the nearest whole
number) equal to (a)(i) the Prepayment Amount for such Transaction, divided by
(ii)(A) the Forward Price for such Transaction minus (B) the Forward Price
Adjustment Amount for such Transaction, minus (b) the number of Initial Shares
for such Transaction; provided that if the result of the calculation in clause
(a)(ii) is equal to or less than the Floor Price for such Transaction, then the
Number of Shares to be Delivered for such Transaction shall be determined as if
clause (a)(ii) were replaced with “(ii) the Floor Price for such
Transaction”.  For the avoidance of doubt, if the Forward Price Adjustment
Amount for any Transaction is a negative number, clause (a)(ii) of the
immediately preceding sentence shall be equal to (A) the Forward Price for such
Transaction, plus (B) the absolute value of the Forward Price Adjustment Amount.

 
 
Floor Price:
For each Transaction, as set forth in the related Supplemental Confirmation.



 
Excess Dividend Amount:
For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.



 
Settlement Date:
For each Transaction, if the Number of Shares to be Delivered for such
Transaction is positive, the date that is one Settlement Cycle immediately
following the Termination Date for such Transaction.



 
Settlement Currency:
USD



 
Initial Share Delivery:
For each Transaction, Citibank N.A. shall deliver a number of Shares equal to
the Initial Shares for such Transaction to Counterparty on the Initial Share
Delivery Date for such Transaction in accordance with Section 9.4 of the Equity
Definitions, with such Initial Share Delivery Date deemed to be a “Settlement
Date” for purposes of such Section 9.4.



 
Initial Share Delivery Date:
For each Transaction, as set forth in the related Supplemental Confirmation.



 
Initial Shares:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
     Share Adjustments.


 
Potential Adjustment Event:
In addition to the events described in Section 11.2(e) of the Equity
Definitions, it shall constitute an additional Potential Adjustment Event if (x)
the Scheduled Termination Date for any Transaction is postponed pursuant to
“Valuation Disruption” above (including, for the avoidance of doubt, pursuant to
Section 7 hereof), (y) a Regulatory Disruption as described in Section 7 occurs
or (z) a Disruption Event occurs.  In the case of any event described in clause
(x), (y) or (z) above occurs, the Calculation Agent may, in its commercially
reasonable discretion, adjust any relevant terms of such Transaction as
necessary to preserve as nearly as practicable the fair value of such
Transaction to Citibank N.A. prior to such postponement, Regulatory Disruption
or Disruption Event, as the case may be.


 
5

--------------------------------------------------------------------------------

 



 
Excess Dividend:
For any calendar quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such calendar quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions or any Extraordinary Dividend) (a
“Dividend”) the amount or value of which per Share (as determined by the
Calculation Agent), when aggregated with the amount or value (as determined by
the Calculation Agent) of any and all previous Dividends with ex-dividend dates
occurring in the same calendar quarter, exceeds the Ordinary Dividend Amount.
“Extraordinary Dividend” means the per Share cash dividend or distribution, or a
portion thereof, declared by Counterparty on the Shares that is classified by
the board of directors of Counterparty as an “extraordinary” dividend.  For the
avoidance of doubt, no dividend paid on Counterparty’s Fixed Rate Cumulative
Convertible Preferred Stock, Series A, par value $100 per share, shall be
considered a Dividend, Excess Dividend or Extraordinary Dividend under this
Master Confirmation or any Supplemental Confirmation.

 
 
Consequences of Excess Dividend:
The declaration by the Issuer of any Excess Dividend, the ex-dividend date for
which occurs or is scheduled to occur during the Relevant Dividend Period for
any Transaction, shall, at Citibank N.A.’s election in its sole discretion,
either (x) constitute an Additional Termination Event in respect of such
Transaction, with Counterparty as the sole Affected Party and such Transaction
as the sole Affected Transaction or (y) result in an adjustment, by the
Calculation Agent, to the Floor Price as the Calculation Agent determines
appropriate to preserve the fair value of such Transaction after taking into
account such Excess Dividend.

 
 
Ordinary Dividend Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.



 
Method of Adjustment:
Calculation Agent Adjustment

 
 
Early Ordinary Dividend Payment:
For each Transaction, if an ex-dividend date for any Dividend that is not (x) an
Excess Dividend, (y) a dividend or distribution of the type described in Section
11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity Definitions and (z) an
Extraordinary Dividend, occurs during any calendar quarter occurring (in whole
or in part) during the Relevant Dividend Period for such Transaction and is
prior to the Scheduled Ex-Dividend Date for such Transaction for the relevant
calendar quarter (as determined by the Calculation Agent), the Calculation Agent
shall make such adjustment to the exercise, settlement, payment or any other
terms of the relevant Transaction as the Calculation Agent determines
appropriate to preserve the fair value of such Transaction after taking into
account such Dividend.

 
 
Scheduled Ex-Dividend Dates:
For each Transaction, as set forth in the related Supplemental Confirmation for
each calendar quarter.



 
Relevant Dividend Period:
For each Transaction, the period from, and including, the Trade Date for such
Transaction to, and including, the Relevant Dividend Period End Date for such
Transaction.

 
 
Relevant Dividend Period End Date:
For each Transaction, if the Number of Shares to be Delivered for such
Transaction is negative, the last day of the Settlement Valuation Period;
otherwise, the Termination Date for such Transaction.

 
 
6

--------------------------------------------------------------------------------

 

 
     Extraordinary Events.


 
Consequences of Merger Events:



 
(a) Share-for-Share:
Cancellation and Payment



 
(b) Share-for-Other:
Cancellation and Payment

 
 
(c) Share-for-Combined:
Cancellation and Payment



 
Tender Offer:
Applicable; provided that (a) Section 12.1(l) of the Equity Definitions shall be
amended (i) by deleting the parenthetical in the fifth line thereof, (ii) by
replacing “that” in the fifth line thereof with “whether or not such
announcement” and (iii) by adding immediately after the words “Tender Offer” in
the fifth line thereof “, and any publicly announced change or amendment to such
an announcement (including, without limitation, the announcement of an
abandonment of such intention)” and (b) Sections 12.3(a) and 12.3(d) of the
Equity Definitions shall each be amended by replacing each occurrence of the
words “Tender Offer Date” by “Announcement Date.”



 
Consequences of Tender Offers:

 
 
(a) Share-for-Share:
Cancellation and Payment



 
(b) Share-for-Other:
Cancellation and Payment



 
(c) Share-for-Combined:
Cancellation and Payment

 
 
Nationalization, Insolvency or Delisting:
Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange.

 
 
Additional Disruption Events:



 
(a) Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “Hedge Positions” and (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; provided
further that Section 12.9(a)(ii) of the Equity Definitions is hereby amended by
replacing the parenthetical beginning after the word “regulation” in the second
line thereof the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute)”.



 
(b) Failure to Deliver:
Applicable


 
7

--------------------------------------------------------------------------------

 



 
(c) Insolvency Filing:
Applicable



 
(d) Loss of Stock Borrow:
Applicable



 
Maximum Stock Loan Rate:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 
Hedging Party:
Citibank N.A.



 
Determining Party:
Citibank N.A.

 
 
(e) Increased Cost of Stock Borrow:
Applicable

 
 
Initial Stock Loan Rate:
For each Transaction, as set forth in the related Supplemental Confirmation.



 
Hedging Party:
Citibank N.A.



 
Determining Party:
Citibank N.A.

 
 
Hedging Adjustments:
For the avoidance of doubt, whenever the Calculation Agent is called upon to
make an adjustment pursuant to the terms of this Confirmation or the Equity
Definitions to take into account the effect of an event, the Calculation Agent
shall make such adjustment by reference to the effect of such event on Citibank
N.A., assuming that Citibank N.A. maintains a commercially reasonable
Hedge Position.

 
 
Non-Reliance/Agreements and

 
  Acknowledgements Regarding

 
  Hedging Activities/Additional

 
  Acknowledgements:
Applicable




2.  Calculation Agent. 
 
Citibank N.A., acting in good faith and in a commercially reasonable manner, and
whose determinations and calculations will be binding in the absence of manifest
error.  If an Event of Default has occurred and is continuing with respect to
Citibank N.A., then the Counterparty will act as Calculation Agent or will
appoint a third party to act as Calculation Agent.

 
3.  
Account Details.



(a)  
Account for payments to Counterparty:




 
Bank:
JPMorgan Chase Bank, NA
   
ABA#:
021000021
   
Acct No.:
964256911
   
Beneficiary:
Corning Incorporated
           
Account for delivery of Shares to Counterparty:
         
DTC 50108
 




 
8

--------------------------------------------------------------------------------

 



(b)  
Account for payments to Citibank N.A.:




 
USD CITIBANK NA NEW YORK PAYMENT INSTRUCTIONS:
   
Bank: Citibank NA New York
   
BIC: CITIUS33 (or ABA: 021000089)
   
F/O: Citibank New York
   
A/C: 00167679
   
Ref: NY Swap Operations
         
Account for delivery of Shares to Citibank N.A.:
         
DTC 0418
 



4.  
Offices.

 
(a)  
The Office of Counterparty for each Transaction is:  Inapplicable, Counterparty
is not a Multibranch Party.

 
(b)  
The Office of Citibank N.A. for each Transaction is:



5.  
Notices.



(a)  
Address for notices or communications to Counterparty:




 
Corning Incorporated
   
Attention:
Robert P. Vanni
   
Telephone No.:
607-974-8023
   
Facsimile No.:
607-974-4375
   
Email Address:
vannirp@corning.com
 



(b)  
Address for notices or communications to Citibank N.A.:




 
Email:  Peter.Barna@citi.com, Sean.Murphy@citi.com
               
With a copy to: Corporate Equity Derivatives
   
390 Greenwich Street
   
1st Floor
   
New York, NY 10013
         
Attention:  Sean Murphy
   
Telephone No: 212-723-7310
   
Email Address: Sean.Murphy@citi.com
 



6.  
Representations, Warranties and Agreements.



(a) 
Additional Representations, Warranties and Covenants of Each Party.  In addition
to the representations, warranties and covenants in the Agreement, each party
represents, warrants and covenants to the other party that:



 
(i)
It is an “eligible contract participant” (as such term is defined in the
Commodity Exchange Act, as amended).



 
(ii)
Each party acknowledges that the offer and sale of each Transaction to it is
intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”), by virtue of Section 4(2) thereof.  Accordingly,
each party represents and warrants to the other that (A) it has the financial
ability to bear the economic risk of its investment in each Transaction and is
able to bear a total loss of its investment, (B) it is an “accredited investor”
as that term is defined under Regulation D under the Securities Act and (C) the
disposition of each Transaction is restricted under this Master Confirmation,
the Securities Act and state securities laws.


 
9

--------------------------------------------------------------------------------

 





(b) 
Additional Representations, Warranties and Covenants of Counterparty.  In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to Citibank N.A. that:



 
(i)
As of the Trade Date for each Transaction hereunder, (A) such Transaction is
being entered into pursuant to a publicly disclosed Share buy-back program and
its Board of Directors has approved the use of derivatives to effect the Share
buy-back program, and (B) there is no internal policy of Counterparty, whether
written or oral, that would prohibit Counterparty from entering into any aspect
of such Transaction, including, without limitation, the purchases of Shares to
be made pursuant to such Transaction.



 
(ii)
As of the Trade Date for each Transaction hereunder, the purchase or writing of
such Transaction and the transactions contemplated hereby will not violate Rule
13e-1 or Rule 13e-4 under the Exchange Act.



 
(iii)
As of the Trade Date for each Transaction hereunder, it is not entering into
such Transaction, in each case (A) on the basis of, and is not aware of, any
material non-public information regarding Counterparty or the Shares, (B) in
anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer in violation of
the Exchange Act or (C) to create actual or apparent trading activity in the
Shares (or any security convertible into or exchangeable for the Shares) or to
raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares).



 
(iv)
Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50,000,000 as of the date hereof.



 
(v)
As of the Trade Date for each Transaction hereunder, Counterparty is in
compliance with its reporting obligations under the Exchange Act and its most
recent Annual Report on Form 10-K, together with all reports filed by it through
the Trade Date pursuant to the Exchange Act, taken together and as amended and
supplemented to the date of this representation, do not, as of their respective
filing dates, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.



 
(vi)
Counterparty shall report each Transaction as required under the Exchange Act
and the rules and regulations thereunder.



 
(vii)
The Shares are not, and Counterparty will not cause the Shares to be, subject to
a “restricted period” (as defined in Regulation M promulgated under the Exchange
Act) at any time during any Regulation M Period (as defined below) for any
Transaction unless Counterparty has provided written notice to Citibank N.A. of
such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 7
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 8 below.  Counterparty is
not currently contemplating any “distribution” (as defined in Regulation M
promulgated under the Exchange Act) of Shares, or any security for which Shares
are a “reference security” (as defined in Regulation M promulgated under the
Exchange Act).  “Regulation M Period” means, for any Transaction, (A) the
Relevant Period (as defined below) for such Transaction, (B) the Settlement
Valuation Period, if any, for such Transaction and (C) the Seller Termination
Purchase Period (as defined below), if any, for such Transaction.  “Relevant
Period” means, for any Transaction, the period commencing on the Calculation
Period Start Date for such Transaction and ending on the later of (1) the
earlier of (x) the Scheduled Termination Date and (y) the last Additional
Relevant Day (as specified in the related Supplemental Confirmation) for such
Transaction, or such earlier day as elected by Citibank N.A. and communicated to
Counterparty on such day (or, if later, the First Acceleration Date without
regard to any acceleration thereof pursuant to “Special Provisions for
Acquisition Transaction Announcements” below) and (2) if Section 14 is
applicable to such Transaction, the date on which all deliveries owed pursuant
to Section 14 have been made.


 
10

--------------------------------------------------------------------------------

 



 
(viii)
As of the Trade Date, the Prepayment Date, the Initial Share Delivery Date, the
Settlement Date, any Cash Settlement Payment Date and any Settlement Method
Election Date for each Transaction, Counterparty is not “insolvent” (as such
term is defined under Section 101(32) of the U.S.  Bankruptcy Code (Title 11 of
the United States Code) (the “Bankruptcy Code”)) and Counterparty would be able
to purchase a number of Shares with a value equal to the Prepayment Amount in
compliance with the laws of the jurisdiction of Counterparty’s incorporation.



 
(ix)
Counterparty is not, and after giving effect to each Transaction will not be,
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.



 
(x)
Counterparty has not entered, and will not enter, into any repurchase
transaction with respect to the Shares (or any security convertible into or
exchangeable for the Shares) (including, without limitation, any agreements
similar to the Transactions described herein), except with Citibank N.A. or any
of its affiliates, where any initial hedge period, calculation period, relevant
period, settlement valuation period or seller termination purchase period (each
however defined) in such other transaction will overlap at any time (including,
without limitation, as a result of extensions in such initial hedge period,
calculation period, relevant period, settlement valuation period or seller
termination purchase period as provided in the relevant agreements) with any
Relevant Period, any Settlement Valuation Period (if applicable) or any Seller
Termination Purchase Period (if applicable) under this Master Confirmation.  In
the event that the initial hedge period, relevant period, calculation period or
settlement valuation period in any other transaction overlaps with any Relevant
Period, any Settlement Valuation Period (if applicable) or any Seller
Termination Purchase Period (if applicable) under this Master Confirmation as a
result of any postponement of the Scheduled Termination Date or extension of the
Settlement Valuation Period pursuant to “Valuation Disruption” above or any
analogous provision in such other transaction, Counterparty shall promptly amend
such other transaction to avoid any such overlap.



 
(xi)
Counterparty shall, at least one day prior to the first day of the Calculation
Period, the Settlement Valuation Period, if any, or the Seller Termination
Purchase Period, if any, for any Transaction, notify Citibank N.A. of the total
number of Shares purchased in Rule 10b-18 purchases of blocks pursuant to the
once-a-week block exception set forth in paragraph (b)(4) of Rule 10b-18 under
the Exchange Act (“Rule 10b-18”) by or for Counterparty or any of its
“affiliated purchasers” (as defined in Rule 10b-18) during each of the four
calendar weeks preceding such day and during the calendar week in which such day
occurs (“Rule 10b-18 purchase” and “blocks” each being used as defined in Rule
10b-18), which notice shall be substantially in the form set forth in Schedule B
hereto.



 
(xii)
As of the Trade Date for each Transaction hereunder, and as of the date of any
election with respect to any Transaction hereunder, there has not been any
Merger Announcement (as defined below).



(c)  
Additional Representations, Warranties and Covenants of Citibank N.A..  In
addition to the representations, warranties and covenants in the Agreement,
Citibank N.A. represents, warrants and covenants to Counterparty that it has
implemented policies and procedures, taking into consideration the nature of its
business, reasonably designed to ensure that individuals making investment
decisions related to any Transaction would not violate the laws prohibiting
trading on the basis of material nonpublic information regarding Issuer.



7.  
Regulatory Disruption.  In the event that Citibank N.A. concludes, in its good
faith and commercialy reasonable discretion based on the advice of counsel that
it is appropriate with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Citibank N.A., and provided that such policies or procedures are
related to legal or regulatory issues and are generally applicable in similar
situations and applied to any Transaction hereunder in a non-discriminatory
manner), for it to refrain from or decrease any market activity on any Scheduled
Trading Day or Days during the Calculation Period or, if applicable, the
Settlement Valuation Period, Citibank N.A. may by written notice to Counterparty
elect to deem that a Market Disruption Event has occurred and will be continuing
on such Scheduled Trading Day or Days.


 
11

--------------------------------------------------------------------------------

 



8.  
10b5-1 Plan.  Counterparty represents, warrants and covenants to Citibank N.A.
that:



(a)  
Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares.  Counterparty acknowledges that it is the intent of the parties
that each Transaction entered into under this Master Confirmation comply with
the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).



(b)  
During the Calculation Period and the Settlement Valuation Period, if any, for
any Transaction and in connection with the delivery of any Alternative Delivery
Units for any Transaction, Citibank N.A. (or its agent or Affiliate) may effect
transactions in Shares in connection with such Transaction.  The timing of such
transactions by Citibank N.A., the price paid or received per Share pursuant to
such transactions and the manner in which such transactions are made, including,
without limitation, whether such transactions are made on any securities
exchange or privately, shall be within the sole judgment of Citibank
N.A..  Counterparty acknowledges and agrees that all such transactions shall be
made in Citibank N.A.’s sole judgment and for Citibank N.A.’s own account.



(c)  
Counterparty does not have, and shall not attempt to exercise, any control or
influence over how, when or whether Citibank N.A. (or its agent or Affiliate)
makes any “purchases or sales” (within the meaning of Rule
10b5-1(c)(1)(i)(B)(3)) in connection with any Transaction, including, without
limitation, over how, when or whether Citibank N.A. (or its agent or Affiliate)
enters into any hedging transactions.  Counterparty represents and warrants that
it has consulted with its own advisors as to the legal aspects of its adoption
and implementation of this Master Confirmation and each Supplemental
Confirmation under Rule 10b5-1.



(d)  
Counterparty acknowledges and agrees that any amendment, modification, waiver or
termination of this Master Confirmation or any Supplemental Confirmation must be
effected in accordance with the requirements for the amendment or termination of
a “plan” as defined in Rule 10b5-1(c).  Without limiting the generality of the
foregoing, any such amendment, modification, waiver or termination shall be made
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b-5, and no such amendment, modification or waiver shall be made at any
time at which Counterparty or any officer, director, manager or similar person
of Counterparty is aware of any material non-public information regarding
Counterparty or the Shares.



(e)  
Counterparty shall not, directly or indirectly, communicate any information
relating to the Shares or any Transaction (including, without limitation, any
notices required by Section 10(a)) to any employee of Citibank N.A., other than
as set forth in the Communications Procedures attached as Annex C hereto.



9.  
Counterparty Purchases.  Counterparty (or any “affiliate” or “affiliated
purchaser” as defined in Rule 10b-18) shall not, without the prior written
consent of Citibank N.A., directly or indirectly purchase any Shares (including
by means of a derivative instrument), listed contracts on the Shares or
securities that are convertible into, or exchangeable or exercisable for Shares
(including, without limitation, any Rule 10b-18 purchases of blocks (as defined
in Rule 10b-18)) during any Relevant Period, any Settlement Valuation Period (if
applicable) or any Seller Termination Purchase Period (if applicable) except
through Citibank N.A. or an Affiliate of Citibank N.A., and, if Citibank N.A. is
requested to make any such purchases, Citibank N.A. will endeavor in good faith
and in a commercially reasonable manner to fulfill such request, taking into
account such factors as it deems appropriate at such time in light of this
Transaction and existing liquidity conditions at such time.


 
12

--------------------------------------------------------------------------------

 



10.  
Special Provisions for Merger Transactions.  Notwithstanding anything to the
contrary herein or in the Equity Definitions:



(a)  
Counterparty agrees that it:



 
(i)
will not during the period commencing on the Trade Date for any Transaction and
ending on the last day of the Relevant Period or, if applicable, the later of
the last day of the Settlement Valuation Period and the last day of the Seller
Termination Purchase Period, for such Transaction make, or to the extent it is
within its reasonable control, permit to be made, any public announcement (as
defined in Rule 165(f) under the Securities Act) of any Merger Transaction or
potential Merger Transaction (a “Merger Announcement”) unless such Merger
Announcement is made prior to the opening or after the close of the regular
trading session on the Exchange for the Shares;



 
(ii)
shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Citibank N.A. following any such Merger
Announcement that such Merger Announcement has been made; and



 
(iii)
shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide Citibank N.A. with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date of any Merger Transaction or potential Merger Transaction that
were not effected through Citibank N.A. or its Affiliates and (ii) the number of
Shares purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange
Act for the three full calendar months preceding the announcement date of any
Merger Transaction or potential Merger Transaction.  Such written notice shall
be deemed to be a certification by Counterparty to Citibank N.A. that such
information is true and correct.  In addition, Counterparty shall promptly
notify Citibank N.A. of the earlier to occur of the completion of such
transaction and the completion of the vote by target shareholders.



(b)  
Counterparty acknowledges that any such Merger Announcement or delivery of a
notice with respect thereto may cause the terms of any Transaction to be
adjusted or such Transaction to be terminated; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 8 above.



(c)  
Upon the occurrence of any Merger Announcement (whether made by Counterparty or
a third party), Citibank N.A. in its sole discretion may (i) make commercially
reasonable adjustments to the terms of any Transaction including, without
limitation, the Scheduled Termination Date or the Forward Price Adjustment
Amount, and/or suspend the Calculation Period and/or any Settlement Valuation
Period or (ii) treat the occurrence of such Merger Announcement as an Additional
Termination Event with Counterparty as the sole Affected Party and the
Transactions hereunder as the Affected Transactions and with the amount under
Section 6(e) of the Agreement determined taking into account the fact that the
Calculation Period or Settlement Valuation Period, as the case may be, had fewer
Scheduled Trading Days than originally anticipated.



“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.


11.  
Special Provisions for Acquisition Transaction Announcements.  Notwithstanding
anything to the contrary herein or in the Equity Definitions:



(a)  
If an Acquisition Transaction Announcement occurs on or prior to the Settlement
Date for any Transaction, then the Number of Shares to be Delivered for such
Transaction shall be determined as if clause (a)(ii) of the definition thereof
were replaced with “(ii) the Forward Price for such Transaction.”  If an
Acquisition Transaction Announcement occurs after the Trade Date, but prior to
the First Acceleration Date of any Transaction, the First Acceleration Date
shall be the date of such Acquisition Transaction Announcement.  If the Number
of Shares to be Delivered for any settlement of any Transaction is a negative
number, then the terms of the Counterparty Settlement Provisions in Annex A
hereto shall apply.


 
13

--------------------------------------------------------------------------------

 



(b)  
“Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction or an event that, if consummated, would result in an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent is reasonably likely to result in an Acquisition Transaction,
or (v) any announcement of any change or amendment to any previous Acquisition
Transaction Announcement (including any announcement of the abandonment of any
such previously announced Acquisition Transaction, agreement, letter of intent,
understanding or intention).  For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by the Issuer or a third party.



(c)  
“Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “15%” and references to “50%” being replaced
by “75%” and without reference to the clause beginning immediately following the
definition of Reverse Merger therein to the end of such definition), Tender
Offer or Merger Transaction or any other transaction involving the merger of
Counterparty with or into any third party, (ii) the sale or transfer of all or
substantially all of the assets of Counterparty, (iii) a recapitalization,
reclassification, binding share exchange or other similar transaction with
respect to Counterparty, (iv) any acquisition by Counterparty or any of its
subsidiaries where the aggregate consideration transferable by Counterparty or
its subsidiaries exceeds 50% of the market capitalization of Counterparty, (v)
any lease, exchange, transfer, disposition (including, without limitation, by
way of spin-off or distribution) of assets (including, without limitation, any
capital stock or other ownership interests in subsidiaries) or other similar
event by Counterparty or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 15% of the market capitalization of Counterparty or (vi)
any transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).



12.  
Acknowledgments.



(a)  
The parties hereto intend for:



 
(i)
each Transaction to be a “securities contract” as defined in Section 741(7) of
the Bankruptcy Code and a “forward contract” as defined in Section 101(25) of
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(27), 362(o),
546(e), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;



 
(ii)
the Agreement to be a “master netting agreement” as defined in Section 101(38A)
of the Bankruptcy Code;



 
(iii)
a party’s right to liquidate, terminate or accelerate any Transaction, net out
or offset termination values or payment amounts, and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” (as defined in the Bankruptcy Code); and



 
(iv)
all payments for, under or in connection with each Transaction, all payments for
the Shares (including, for the avoidance of doubt, payment of the Prepayment
Amount) and the transfer of such Shares to constitute “settlement payments” and
“transfers” (as defined in the Bankruptcy Code).



(b)  
Counterparty acknowledges that:



 
(i)
during the term of any Transaction, Citibank N.A. and its Affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;



 
(ii)
Citibank N.A. and its Affiliates may also be active in the market for the Shares
and Share-linked transactions other than in connection with hedging activities
in relation to any Transaction;


 
14

--------------------------------------------------------------------------------

 



 
(iii)
Citibank N.A. shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;



 
(iv)
any market activities of Citibank N.A. and its Affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and



 
(v)
each Transaction is a derivatives transaction in which it has granted Citibank
N.A. an option; Citibank N.A. may purchase shares for its own account at an
average price that may be greater than, or less than, the price paid by
Counterparty under the terms of the related Transaction.



13.  
No Collateral, Netting or Setoff.  Notwithstanding any provision of the
Agreement or any other agreement between the parties to the contrary, the
obligations of Counterparty hereunder are not secured by any
collateral.  Obligations under any Transaction shall not be netted, recouped or
set off (including pursuant to Section 6 of the Agreement) against any other
obligations of the parties, whether arising under the Agreement, this Master
Confirmation or any Supplemental Confirmation, or under any other agreement
between the parties hereto, by operation of law or otherwise, and no other
obligations of the parties shall be netted, recouped or set off (including
pursuant to Section 6 of the Agreement) against obligations under any
Transaction, whether arising under the Agreement, this Master Confirmation or
any Supplemental Confirmation, or under any other agreement between the parties
hereto, by operation of law or otherwise, and each party hereby waives any such
right of setoff, netting or recoupment.


 
15

--------------------------------------------------------------------------------

 



14.  
Alternative Termination Settlement.  In the event that (a) an Early Termination
Date (whether as a result of an Event of Default or a Termination Event) occurs
or is designated with respect to any Transaction or (b) any Transaction is
cancelled or terminated upon the occurrence of an Extraordinary Event (except as
a result of (i) a Nationalization, Insolvency or Merger Event in which the
consideration to be paid to holders of Shares consists solely of cash, (ii) a
Merger Event or Tender Offer that is within Counterparty’s control, or (iii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party other than an Event of Default
of the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or a Termination Event of the type described in Section 5(b) of the
Agreement, in each case that resulted from an event or events outside
Counterparty’s control), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Amount”), then, in lieu of any payment of such Payment Amount, unless
Counterparty makes an election to the contrary no later than the Early
Termination Date or the date on which such Transaction is terminated or
cancelled, Counterparty or Citibank N.A., as the case may be, shall deliver to
the other party a number of Shares (or, in the case of a Nationalization,
Insolvency or Merger Event, a number of units, each comprising the number or
amount of the securities or property that a hypothetical holder of one Share
would receive in such Nationalization, Insolvency or Merger Event, as the case
may be (each such unit, an “Alternative Delivery Unit”) with a value equal to
the Payment Amount, as determined by the Calculation Agent over a commercially
reasonable period of time (and the parties agree that, in making such
determination of value, the Calculation Agent may take into account a number of
factors, including, without limitation, the market price of the Shares or
Alternative Delivery Units on the Early Termination Date or the date of early
cancellation or termination, as the case may be, and, if such delivery is made
by Citibank N.A., the prices at which Citibank N.A. purchases Shares or
Alternative Delivery Units to fulfill its delivery obligations under this
Section 14); provided that in determining the composition of any Alternative
Delivery Unit, if the relevant Nationalization, Insolvency or Merger Event
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash; and
provided further that Counterparty may elect that the provisions of this Section
15 above providing for the delivery of Shares or Alternative Delivery Units, as
the case may be, shall not apply only if Counterparty represents and warrants to
Citibank N.A., in writing on the date it notifies Citibank N.A. of such
election, that, as of such date, Counterparty is not aware of any material
non-public information regarding Counterparty or the Shares and is making such
election in good faith and not as part of a plan or scheme to evade compliance
with the federal securities laws.  If delivery of Shares or Alternative Delivery
Units, as the case may be, pursuant to this Section 15 is to be made by
Counterparty, paragraphs 2 through 7 of Annex A hereto shall apply as if (A)
such delivery were a settlement of such Transaction to which Net Share
Settlement applied, (B) the Cash Settlement Payment Date were the Early
Termination Date or the date of early cancellation or termination, as the case
may be, and (C) the Forward Cash Settlement Amount were equal to (x) zero minus
(y) the Payment Amount owed by Counterparty.  For the avoidance of doubt, if
Counterparty validly elects for the provisions of this Section 15 relating to
the delivery of Shares or Alternative Delivery Units, as the case may be, not to
apply to any Payment Amount, the provisions of Article 12 of the Equity
Definitions, or the provisions of Section 6(d)(ii) of the Agreement, as the case
may be, shall apply.  If delivery of Shares or Alternative Delivery Units, as
the case may be, is to be made by Citibank N.A. pursuant to this Section 14, the
period during which Citibank N.A. purchases Shares or Alternative Delivery Units
to fulfill its delivery obligations under this Section 14 shall be referred to
as the “Seller Termination Purchase Period”.



15.  
Calculations and Payment Date upon Early Termination.  The parties acknowledge
and agree that in calculating (a) the Close-Out Amount pursuant to Section 6 of
the Agreement and (b) the amount due upon cancellation or termination of any
Transaction (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions as a result of an Extraordinary Event, Citibank N.A. may (but need
not) determine such amount based on (i) expected losses assuming a commercially
reasonable (including, without limitation, with regard to reasonable legal and
regulatory guidelines) risk bid were used to determine loss or (ii) the price at
which one or more market participants would offer to sell to the Seller a block
of shares of Common Stock equal in number to the Seller’s hedge position in
relation to the Transaction.  Notwithstanding anything to the contrary in
Section 6(d)(ii) of the Agreement or Article 12 of the Equity Definitions, all
amounts calculated as being due in respect of an Early Termination Date under
Section 6(e) of the Agreement or upon cancellation or termination of the
relevant Transaction under Article 12 of the Equity Definitions will be payable
on the day that notice of the amount payable is effective; provided that if
Counterparty elects to receive or deliver Shares or Alternative Delivery Units
in accordance with Section 14, such Shares or Alternative Delivery Units shall
be delivered on a date selected by Citibank N.A. as promptly as practicable.


 
16

--------------------------------------------------------------------------------

 



16.  
Limit on Beneficial Ownership.  Notwithstanding anything to the contrary in this
Master Confirmation, Counterparty acknowledges and agrees that, on any day,
Citibank N.A. shall not be obligated to receive from Counterparty any Shares,
and Counterparty shall not be entitled to deliver to Citibank N.A. any Shares,
to the extent (but only to the extent) that after such transactions Citibank
N.A.’s ultimate parent entity would directly or indirectly “beneficially own”
(as such term is defined for purposes of Section 13(d) of the Exchange Act) at
any time on such day in excess of 8% of the outstanding Shares.  Any purported
receipt of Shares shall be void and have no effect to the extent (but only to
the extent) that after such receipt, Citibank N.A.’s ultimate parent entity
would directly or indirectly so beneficially own in excess of 8% of the
outstanding Shares.  If, on any day, any receipt of Shares by Citibank N.A. is
not effected, in whole or in part, as a result of this Section 16,
Counterparty’s obligations to deliver such Shares shall not be extinguished and
any such delivery shall be effected over time by Counterparty as promptly as
Citibank N.A. determines, such that after any such delivery, Citibank N.A.’s
ultimate parent entity would not directly or indirectly beneficially own in
excess of 8% of the outstanding Shares.



17.  
Maximum Share Delivery.  Notwithstanding anything to the contrary in this Master
Confirmation, in no event shall Citibank N.A. be required to deliver any Shares,
or any Shares or other securities comprising Alternative Delivery Units, in
respect of any Transaction in excess of the Maximum Number of Shares set forth
in the Supplemental Confirmation for such Transaction.



18.  
Additional Termination Events.



(a)  
Notwithstanding anything to the contrary in Section 6 of the Agreement, if a
Termination Price is specified in the Supplemental Confirmation for any
Transaction, then an Additional Termination Event will occur without any notice
or action by Citibank N.A. or Counterparty if the closing price of the Shares on
the Exchange for any two consecutive Exchange Business Days falls below such
Termination Price and for the purposes of the Agreement, such second consecutive
Exchange Business Day will be the “Early Termination Date”; and



(b)  
The declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is scheduled to occur during the Relevant Dividend
Period for any Transaction shall constitute an Additional Termination Event in
respect of such Transaction, with the Counterparty being the sole Affected Party
with respect to such Additional Termination Event.



19.  
Non-confidentiality.  Notwithstanding any provision in this Master Confirmation
to the contrary, in connection with Section 1.6011-4 of the Treasury
Regulations, the parties hereby agree that each party (and each employee,
representative, or other agent of such party) may disclose to any and all
persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of any Transaction and all materials of any kind (including opinions
or other tax analyses) that are provided to such party relating to such U.S. tax
treatment and U.S. tax structure, other than any information for which
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.



20.  
Counterparty Indemnification.  Counterparty agrees to indemnify and hold
harmless Citibank N.A. and its officers, directors, employees, Affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses, claims, damages and liabilities, joint or
several (collectively, “Obligations”), to which an Indemnified Person may become
subject arising out of or attributable to: (a) any breach by Counterparty of its
obligations under this Master Confirmation; (b) the incorrectness or inaccuracy
of any of Counterparty’s representations or warranties; or (c) any violation by
Counterparty of applicable laws or regulations relating to this Master
Confirmation or any Transaction, or any claim, litigation, investigation or
proceeding relating thereto, regardless of whether any of such Indemnified
Person is a party thereto, and to reimburse, upon written request, each such
Indemnified Person for any reasonable legal or other expenses incurred in
connection with investigating, preparation for, providing evidence for or
defending any of the foregoing; provided, however, that Counterparty shall not
have any liability to any Indemnified Person to the extent that such Obligations
(a) are finally determined by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnified Person (and
in such case, such Indemnified Person shall promptly return to Counterparty any
amounts previously expended by Counterparty hereunder) or (b) are trading losses
incurred by Citibank N.A. as part of its purchases or sales of Shares pursuant
to this Master Confirmation or any Supplemental Confirmation (unless such
trading losses are a direct result of the breach of any agreement, term or
covenant herein).


 
17

--------------------------------------------------------------------------------

 



21.  
Assignment and Transfer.  Notwithstanding anything to the contrary in the
Agreement, Citibank N.A. may assign any of its rights or duties hereunder to any
one or more of its Affiliates without the prior written consent of
Counterparty.  Notwithstanding any other provision in this Master Confirmation
to the contrary requiring or allowing Citibank N.A. to purchase, sell, receive
or deliver any Shares or other securities to or from Counterparty, Citibank N.A.
may designate any of its Affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform Citibank N.A.’s obligations
in respect of any Transaction and any such designee may assume such
obligations.  Citibank N.A. may assign the right to receive Settlement Shares to
any third party who may legally receive Settlement Shares.  Citibank N.A. shall
be discharged of its obligations to Counterparty only to the extent of any such
performance.  For the avoidance of doubt, Citibank N.A. hereby acknowledges that
notwithstanding any such designation hereunder, to the extent any of Citibank
N.A.’s obligations in respect of any Transaction are not completed by its
designee, Citibank N.A. shall be obligated to continue to perform or to cause
any other of its designees to perform in respect of such obligations.



22.  
Amendments to the Equity Definitions.



(a)  
Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (i) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (ii) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Citibank N.A.’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”



(b)  
Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:



 
(i)
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and



 
(ii)
replacing the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.



(c)  
Section 11.2(e) of the Equity Definitions is hereby amended by deleting items
(iii) and  (v) in their entirety.



(d)  
Section 12.9(b)(v) of the Equity Definitions is hereby amended by:



(i) deleting the penultimate sentence in its entirety and replacing it with the
sentence “The Hedging Party will determine the Cancellation Amount payable by
one party to the other” and (ii) deleting clause (X) in the final sentence.


23.  
Status of Claims in Bankruptcy.  Citibank N.A. acknowledges and agrees that
neither this Master Confirmation nor any Supplemental Confirmation is intended
to convey to Citibank N.A. rights against Counterparty with respect to any
Transaction that are senior to the claims of common stockholders of Counterparty
in any United States bankruptcy proceedings of Counterparty; provided that
nothing herein shall limit or shall be deemed to limit Citibank N.A.’s right to
pursue remedies in the event of a breach by Counterparty of its obligations and
agreements with respect to any Transaction; provided further that nothing herein
shall limit or shall be deemed to limit Citibank N.A.’s rights in respect of any
transactions other than any Transaction.



24.  
Wall Street Transparency and Accountability Act.  In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, nor
any similar legal certainty provision in any legislation enacted, or rule or
regulation promulgated, on or after the date of this Master Confirmation, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement any Supplemental
Confirmation, this Master Confirmation or the Agreement, as applicable, arising
from a termination event, force majeure, illegality, increased costs, regulatory
change or similar event under any Supplemental Confirmation, this Master
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, without limitation, rights arising from Change in Law, Loss of Stock
Borrow, Increased Cost of Stock Borrow, or Illegality).


 
18

--------------------------------------------------------------------------------

 

25.  
Waiver of Jury Trial.   EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION, EACH
SUPPLEMENTAL CONFIRMATION, THE TRANSACTIONS HEREUNDER AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT, THIS MASTER CONFIRMATION AND ANY SUPPLEMENTAL
CONFIRMATION AND THE TRANSACTIONS HEREUNDER. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A SUIT,
ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE TRANSACTIONS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
PROVIDED HEREIN.



26.  
Counterparts.  This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.


 
19

--------------------------------------------------------------------------------

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Master Confirmation and returning it to us.











 
Very truly yours,
               
CITIBANK, N.A.
                         
By:
/s/ Herman Hirsch
     
Authorized Signatory
     
Name:
Herman Hirsch
 









Accepted and confirmed
   
as of the date first set
   
forth above:
         
CORNING INCORPORATED
               
By:
/s/ Robert Vanni
   
Authorized Signatory
   
Name:
Robert Vanni
   










 
20

--------------------------------------------------------------------------------

 

SCHEDULE A


FORM OF SUPPLEMENTAL CONFIRMATION


CITIBANK, N.A.









       
[__________], 20[__]
 
To:
Corning Incorporated
       
[_______________]
       
[_______________]
       
Attention:
[Title of contact]
       
Telephone No.:
[____________]
       
Facsimile No.:
[____________]
     







Re:
Supplemental Confirmation—Uncollared Accelerated Share Repurchase



The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Citibank N.A. (“Citi”), and
Corning Incorporated, a New York corporation (“Counterparty”) on the Trade Date
specified below.  This Supplemental Confirmation is a binding contract between
Citibank N.A. and Counterparty as of the relevant Trade Date for the Transaction
referenced below.


1.           This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation, dated as of [February , 2014] (the “Master
Confirmation”), between Citibank N.A. and Counterparty, as amended and
supplemented from time to time.  All provisions contained in the Master
Confirmation govern this Supplemental Confirmation except as expressly modified
below.


2.           The terms of the Transaction to which this Supplemental
Confirmation relates are as follows:


Trade Date:
[__________], 20[__]



Forward Price Adjustment Amount:
USD [___]



Calculation Period Start Date:
The [__]th Scheduled Trading Day immediately following the Trade Date.



Scheduled Termination Date:
The [__]th Scheduled Trading Day immediately following the Trade Date.



First Acceleration Date:
The [__]th Scheduled Trading Day immediately following the Trade Date.



Prepayment Amount:
USD [___]



Prepayment Date:
[__________], 20[__]


 
 
A-1

--------------------------------------------------------------------------------

 



Initial Shares:
[___] Shares; provided that if, in connection with the Transaction, Citibank
N.A. is unable, after using commercially reasonable efforts, to borrow or
otherwise acquire a number of Shares equal to the Initial Shares for delivery to
Counterparty on the Initial Share Delivery Date, the Initial Shares delivered on
the Initial Share Delivery Date shall be reduced to such number of Shares that
Citibank N.A. is able to so borrow or otherwise acquire provided further that
(i) if the Initial Shares are reduced as provided in the preceding proviso, then
Citibank N.A. shall use commercially reasonable efforts to borrow or otherwise
acquire an additional number of Shares equal to the shortfall in the Initial
Shares delivered on the Initial Share Delivery Date and shall deliver such
additional Shares as promptly as practicable, and all Shares so delivered shall
be considered Initial Shares, and (ii) if fewer than [same number as above]
Initial Shares are so delivered in the aggregate on or prior to the second
Exchange Business Day following the Initial Share Delivery Date, then (A) the
Prepayment Amount shall be reduced by an amount equal to (x)(I) [same number as
above] minus (II) the aggregate number of Initial Shares so delivered on or
prior to such second Exchange Business Day multiplied by (y) USD [insert closing
price on the Trade Date] divided by (z) [   ], and (B) Citibank N.A. shall
return to Counterparty on such second Exchange Business Day the amount by which
the Prepayment Amount is so reduced.  All Shares delivered to Counterparty in
respect of the Transaction pursuant to this paragraph shall be the “Initial
Shares” for purposes of “Number of Shares to be Delivered” in the Master
Confirmation.



Initial Share Delivery Date:
[__________], 20[__]



Ordinary Dividend Amount:
For any Dividend before the Termination Date, USD [___] per Share

 
For any Dividend after the Termination Date, USD 0.00 per Share



Scheduled Ex-Dividend Dates:
[__________]



Maximum Stock Loan Rate:
400 basis points per annum



Initial Stock Loan Rate:
60 basis points per annum



Maximum Number of Shares:
[___]Shares



Floor Price:
USD 0.01 per Share



Termination Price:
USD [___] per Share



Excluded Days:
N/A



Additional Relevant Days:
N/A



Reserved Shares:
Notwithstanding anything to the contrary in the Master Confirmation, as of the
date of this Supplemental Confirmation, the Reserved Shares shall be equal to
[___] Shares.



3.           Counterparty represents and warrants to Citibank N.A. that neither
it nor any “affiliated purchaser” (as defined in Rule 10b-18 under the Exchange
Act) has made any purchases of blocks pursuant to the proviso in Rule
10b-18(b)(4) under the Exchange Act during either (i) the four full calendar
weeks immediately preceding the Trade Date or (ii) during the calendar week in
which the Trade Date occurs, except as set forth in any notice delivered
pursuant to Section 6(b)(xv) of the Master Confirmation.





 
 
A-2

--------------------------------------------------------------------------------

 

4.           This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.


Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.







 
Very truly yours,
               
CITIBANK N.A.
                         
By:
       
Authorized Signatory
     
Name:
   









Accepted and confirmed
   
as of the Trade Date:
         
CORNING INCORPORATED
               
By:
     
Authorized Signatory
   
Name:
     










 
 
A-3

--------------------------------------------------------------------------------

 

SCHEDULE B


FORM OF CERTIFICATE OF RULE 10B-18 PURCHASES




[Letterhead of Counterparty]




Citibank N.A.




Re:           Uncollared Accelerated Share Repurchase




Ladies and Gentlemen:


In connection with our entry into the Master Confirmation, dated as of October
13, 2013, between Citibank N.A. and Corning Incorporated, a New York
corporation, as amended and supplemented from time to time (the “Master
Confirmation”), we hereby represent that set forth below is the total number of
shares of our common stock purchased by or for us or any of our affiliated
purchasers in Rule 10b-18 purchases of blocks (all as defined in Rule 10b-18
under the Securities Exchange Act of 1934) pursuant to the once-a-week block
exception set forth in Rule 10b-18(b)(4) during the four full calendar weeks
immediately preceding the first day of the [Calculation Period][Settlement
Valuation Period][Seller Termination Purchase Period] (as defined in the Master
Confirmation) and the week during which the first day of such [Calculation
Period][Settlement Valuation Period][Seller Termination Purchase Period] occurs.


Number of Shares:   __________________


We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.


Very truly yours,


CORNING INCORPORATED
             
By:
   
Authorized Signatory
 
Name:
   








 
 
B-1

--------------------------------------------------------------------------------

 



ANNEX A


COUNTERPARTY SETTLEMENT PROVISIONS


1.           The following Counterparty Settlement Provisions shall apply to any
Transaction to the extent indicated under the Master Confirmation:


Settlement Currency:
USD



Settlement Method Election:
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to Citibank
N.A. in writing on the date it notifies Citibank N.A. of its election that, as
of such date, the Electing Party is not aware of any material non-public
information regarding Counterparty or the Shares and is electing the settlement
method in good faith and not as part of a plan or scheme to evade compliance
with the federal securities laws.



Electing Party:
Counterparty



Settlement Method Election Date:
Subsequent to the expiration of the Settlement Valuation Period, the earlier of
(i) the date on which Counterparty is able to make the representation and
warranty required for such election, as provided under “Settlement Method
Election”, and (ii) the 45th calendar day following the conclusion of the
Settlement Valuation Period.



Default Settlement Method:
Cash Settlement



Forward Cash Settlement Amount:
An amount equal to (a) the Number of Shares to be Delivered, multiplied by (b)
the Settlement Price.



Settlement Price:
An amount equal to the sum of the average of the VWAP Prices for the Exchange
Business Days in the Settlement Valuation Period, plus USD 0.01, subject to
Valuation Disruption as specified in the Master Confirmation (in each case, plus
interest on such amount during the period beginning with the commencement of the
Settlement Valuation Period and ending with the Cash Settlement Payment Date at
the rate of interest for Counterparty’s long term, unsecured and unsubordinated
indebtedness, as determined by the Calculation Agent).



Settlement Valuation Period:
A number of Scheduled Trading Days selected by Citibank N.A. in its reasonable
discretion by notice to Counterparty on or prior to the second Schedule Trading
Day prior to the last Scheduled Trading Day thereof, beginning on the Scheduled
Trading Day immediately following the earlier of (i) the Scheduled Termination
Date or (ii) the Exchange Business Day immediately following the Termination
Date.



Cash Settlement:
If Cash Settlement is applicable, then Buyer shall pay to Citibank N.A. the
absolute value of the Forward Cash Settlement Amount on the Cash Settlement
Payment Date.



Cash Settlement Payment Date:
The Exchange Business Day immediately following the date of Counterparty’s
Settlement Method Election or, if no election is made, the Settlement Method
Election Date.




 
Annex B-1

--------------------------------------------------------------------------------

 



Net Share Settlement Procedures:
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.



2.           Net Share Settlement shall be made by delivery on the Cash
Settlement Payment Date of a number of Shares satisfying the conditions set
forth in paragraph 3 below (the “Registered Settlement Shares”), or a number of
Shares not satisfying such conditions (the “Unregistered Settlement Shares”), in
either case with a value equal to 101% (in the case of Registered Settlement
Shares) or 105% (in the case of Unregistered Settlement Shares) of the absolute
value of the Forward Cash Settlement Amount, with such Shares’ value based on
the value thereof to Citibank N.A. (which value shall, in the case of
Unregistered Settlement Shares, take into account a commercially reasonable
illiquidity discount), in each case as determined by the Calculation Agent.  If
all of the conditions for delivery of either Registered Settlement Shares or
Unregistered Settlement Shares have not been satisfied, Cash Settlement shall be
applicable in accordance with paragraph 1 above notwithstanding Counterparty’s
election of Net Share Settlement.


3.           Counterparty may only deliver Registered Settlement Shares pursuant
to paragraph 2 above if:


(a)           a registration statement covering public resale of the Registered
Settlement Shares by Citibank N.A. (the “Registration Statement”) shall have
been filed with the Securities and Exchange Commission under the Securities Act
and been declared or otherwise become effective on or prior to the date of
delivery, and no stop order shall be in effect with respect to the Registration
Statement; a printed prospectus relating to the Registered Settlement Shares
(including, without limitation, any prospectus supplement thereto, the
“Prospectus”) shall have been delivered to Citibank N.A., in such quantities as
Citibank N.A. shall reasonably have requested, on or prior to the date of
delivery;


(b)           the form and content of the Registration Statement and the
Prospectus (including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to Citibank N.A.;


(c)           as of or prior to the date of delivery, Citibank N.A. and its
agents shall have been afforded a reasonable opportunity to conduct a due
diligence investigation with respect to Counterparty customary in scope for
underwritten offerings of equity securities and the results of such
investigation are satisfactory to Citibank N.A., in its discretion; and


(d)           as of the date of delivery, an agreement (the “Underwriting
Agreement”) shall have been entered into with Citibank N.A. in connection with
the public resale of the Registered Settlement Shares by Citibank N.A.
substantially similar to underwriting agreements customary for underwritten
offerings of equity securities, in form and substance satisfactory to Citibank
N.A., which Underwriting Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements
relating, without limitation, to the indemnification of, and contribution in
connection with the liability of, Citibank N.A. and its Affiliates and the
provision of customary opinions, accountants’ comfort letters and lawyers’
negative assurance letters.


4.           If Counterparty delivers Unregistered Settlement Shares pursuant to
paragraph 2 above:


(a)           all Unregistered Settlement Shares shall be delivered to Citibank
N.A. (or any Affiliate of Citibank N.A. designated by Citibank N.A.) pursuant to
the exemption from the registration requirements of the Securities Act provided
by Section 4(2) thereof;


(b)           as of or prior to the date of delivery, Citibank N.A. and any
potential purchaser of any such shares from Citibank N.A. (or any Affiliate of
Citibank N.A. designated by Citibank N.A.) identified by Citibank N.A. shall be
afforded a commercially reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for similar size
of private placements of equity securities (including, without limitation, the
right to have made available to them for inspection all financial and other
records, pertinent corporate documents and other information reasonably
requested by them); provided that prior to receiving or being granted access to
any such information, any such potential purchaser may be required by
Counterparty to enter into a customary nondisclosure agreement with Counterparty
in respect of any such due diligence investigation;



 
Annex B-2

--------------------------------------------------------------------------------

 



(c)           as of the date of delivery, Counterparty shall enter into an
agreement (a “Private Placement Agreement”) with Citibank N.A. (or any Affiliate
of Citibank N.A. designated by Citibank N.A.) in connection with the private
placement of such shares by Counterparty to Citibank N.A. (or any such
Affiliate) and the private resale of such shares by Citibank N.A. (or any such
Affiliate), substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
commercially reasonably satisfactory to Citibank N.A., which Private Placement
Agreement shall include, without limitation, provisions substantially similar to
those contained in such private placement purchase agreements relating, without
limitation, to the indemnification of, and contribution in connection with the
liability of, Citibank N.A. and its Affiliates and the provision of customary
opinions, accountants’ comfort letters and lawyers’ negative assurance letters,
and shall provide for the payment by Counterparty of all reasonable fees and
actual, documented out-of-pocket expenses of Citibank N.A. (and any such
Affiliate) in connection with such resale, including, without limitation, all
reasonable fees and actual, documented out-of-pocket expenses of counsel for
Citibank N.A., and shall contain representations, warranties, covenants and
agreements of Counterparty reasonably necessary or advisable to establish and
maintain the availability of an exemption from the registration requirements of
the Securities Act for such resales; and


(d)           in connection with the private placement of such shares by
Counterparty to Citibank N.A. (or any such Affiliate) and the private resale of
such shares by Citibank N.A. (or any such Affiliate), Counterparty shall, if so
requested by Citibank N.A., prepare, in cooperation with Citibank N.A., a
private placement memorandum in form and substance reasonably satisfactory to
Citibank N.A..


5.           Citibank N.A., itself or through an Affiliate (the “Selling Agent”)
or any underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to Citibank N.A. pursuant to paragraph 6 below
commencing on the Cash Settlement Payment Date and continuing until the date on
which the aggregate Net Proceeds (as such term is defined below) of such sales,
as determined by Citibank N.A., is equal to the absolute value of the Forward
Cash Settlement Amount (such date, the “Final Resale Date”).  If Counterparty is
prohibited by law or by contract from disclosing all material information known
to Counterparty with respect to Counterparty and the Shares to any potential
purchasers of such Settlement Shares, then the sale of such Settlement Shares
shall not be required to commence or may be suspended until Counterparty is able
to so disclose such information.  If the proceeds of any sale(s) made by
Citibank N.A., the Selling Agent or any underwriter(s), net of any fees and
commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, without limitation, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
Citibank N.A. will refund, in USD, such excess to Counterparty on the date that
is three (3) Currency Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, Citibank N.A. shall return to
Counterparty on that date such unsold Shares.


6.           If the Calculation Agent determines that the Net Proceeds received
from the sale of the Registered Settlement Shares or Unregistered Settlement
Shares or any Makewhole Shares, if any, pursuant to this paragraph 6 are less
than the absolute value of the Forward Cash Settlement Amount (the amount in USD
by which the Net Proceeds are less than the absolute value of the Forward Cash
Settlement Amount being the “Shortfall” and the date on which such determination
is made, the “Deficiency Determination Date”), Counterparty shall on the
Exchange Business Day next succeeding the Deficiency Determination Date (the
“Makewhole Notice Date”) deliver to Citibank N.A., through the Selling Agent, a
notice of Counterparty’s election that Counterparty shall either (i) pay an
amount in cash equal to the Shortfall on the day that is one Currency Business
Day after the Makewhole Notice Date, or (ii) deliver additional Shares.  If
Counterparty elects to deliver to Citibank N.A. additional Shares, then
Counterparty shall deliver additional Shares in compliance with the terms and
conditions of paragraph 3 or paragraph 4 above, as the case may be (the
“Makewhole Shares”), on the first Clearance System Business Day which is also an
Exchange Business Day following the Makewhole Notice Date in such number as the
Calculation Agent reasonably believes would have a market value on that Exchange
Business Day equal to the Shortfall.  Such Makewhole Shares shall be sold by
Citibank N.A. in accordance with the provisions above; provided that if the sum
of the Net Proceeds from the sale of the originally delivered Shares and the Net
Proceeds from the sale of any Makewhole Shares is less than the absolute value
of the Forward Cash Settlement Amount then Counterparty shall, at its election,
either make such cash payment or deliver to Citibank N.A. further Makewhole
Shares until such Shortfall has been reduced to zero.



 
Annex B-3

--------------------------------------------------------------------------------

 



7.           Notwithstanding the foregoing, in no event shall the aggregate
number of Settlement Shares for any Transaction be greater than the Reserved
Shares minus the amount of any Shares actually delivered by Counterparty under
any other Transaction under this Master Confirmation (the result of such
calculation, the “Capped Number”).  Counterparty represents and warrants (which
shall be deemed to be repeated on each day that a Transaction is outstanding)
that the Capped Number is equal to or less than the number of Shares determined
according to the following formula:


A – B



 
Where
A
=
the number of authorized but unissued shares of Counterparty that are not
reserved for future issuance on the date of the determination of the Capped
Number; and
             
B
=
the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.



“Reserved Shares” means initially, 115,000,000 Shares.  The Reserved Shares may
be increased or decreased in a Supplemental Confirmation.


If at any time, as a result of this paragraph 7, Counterparty fails to deliver
to Citibank N.A. any Settlement Shares, Counterparty shall, to the extent that
Counterparty has at such time authorized but unissued Shares not reserved for
other purposes, promptly notify Citibank N.A. thereof and deliver to Citibank
N.A. a number of Shares not previously delivered as a result of this paragraph
7.



 
Annex B-4

--------------------------------------------------------------------------------

 
